            Case 3:18-cr-00279-JCH Document 39 Filed 06/06/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                     :      CRIM. NO. 3:18cr279(JCH)
                                             :
v.                                           :
                                             :
ALLAN MANN                                   :      June 6, 2019


            MOTION TO WITHDRAW PRIOR MOTIONS FOR COMPETANCY
                         EVALUATION AND TO SEAL


       The defendant, Allan Mann, hereby moves to withdraw his prior counsel’s Motion for a

Competency Evaluation (Doc. No. 25), and the related motion to seal (Doc. No. 24). In support

of these requests, undersigned counsel represents as follows:

       1.      On May 13, 2019, Mr. Mann filed a motion for new counsel, which the Court

granted three days later, on May 16. (Doc. Nos. 28, 31.)

       2.      Since being appointed as stand-by counsel and, then, successor counsel, the

undersigned has met Mr. Mann in-person on several occasions to discuss his case.

       3.      Based on these direct interactions, undersigned counsel believes Mr. Mann can

appreciate the distinction between a trial and sentencing, and that he is capable of making

informed choices. Further, Mr. Mann appears capable of participating meaningfully in his

defense and understanding the nature of the proceedings.
          Case 3:18-cr-00279-JCH Document 39 Filed 06/06/19 Page 2 of 2




       Wherefore, Mr. Mann moves to withdraw his Motion for a Competency Evaluation and

the related Motion to Seal.

                                                     Respectfully submitted,

                                                      /s/ David Ring
                                                     David A. Ring, Esq. (ct14362)
                                                     Wiggin and Dana LLP
                                                     265 Church Street, P. O. Box 1832
                                                     New Haven, Connecticut 06508-1832
                                                     (Tel.) 203-498-4377
                                                     dring@wiggin.com
                                                     Counsel for Mr. Mann




                                      CERTIFICATION

       I hereby certify that a copy of the foregoing motion was filed electronically and served by

mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to

all parties by operation of the Court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.


                                                      /s/ David Ring
                                                          David A. Ring, Esq.




                                               -2-
